SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
 JUDGES



                                               January 21, 2015

   Humberto Rodriguez Jr.
   Hughes Unit - TDC # 1017893
   Rt. 2, Box 4400
   Gatesville, TX 76597

   Re: RODRIGUEZ, HUMBERTO Jr.
   CCA No. WR-81,853-01
   Trial Court Case No. CR-0403-00-A (1)

   Your letter has been received. Please be advised:

   IMPORTANT:        PLEASE INFORM THIS COURT OF ALL ADDRESS CHANGES IN
   WRITING.

   Our records show that on January 21, 2015 your motion for rehearing, tendered as “In Banc
   Motion for Amended Opinion” was denied. The Court, however, rendered an opinion in which
   the prior opinion was withdrawn. Enclosed is a copy. Therefore, the Court will not be requiring
   any additional copies of your motion for rehearing filed December 10, 2014.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk




                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX